             Case 7:20-cv-00004-HL Document 8 Filed 06/08/20 Page 1 of 2




                    IN THE UNITED STATESDISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                                     VALDOSTA DIVISION

KENNETH JOHNSON and JACQUELYN                         *
JOHNSON, as Co-Administrators                         *
for and on Behalf of The Estate of                    *
KENDRICK LAMAR JOHNSON, A Minor                       *
                                                      *
       Plaintiff,                                     *
vs.                                                   *       CIVIL ACTION
                                                      *
BRIAN BELL, BRANDON BELL,                             *       No. 7:20-cv-00004-HL
RICHARD "RICK" BELL, et al.                           *
                                                      *
       Defendants.                                    *
                                                      *


         PLAINTIFF'S RESPONSE TO THE COURT'S SHOW CAUSE ORDER
                              OF JUNE 1, 2020


       NOW COME Plaintiffs KENNETH JOHNSON and JACQUELYN JOHNSON, by and

through the undersigned and in response to this Court's Show Cause Order of June 1, 2020,

wherein it is directed that plaintiffs file by June 8, 2020 a written explanation regarding

plaintiffs’ failure to accomplish service of process according to the dictates of Rule 4(m) of the

Federal Rules of Civil Procedure, plaintiffs respectfully submit for this Court's consideration the

following:

       1. On January 9, 2020, plaintiffs filed the instant action and, as such, are required by Rule

4(m) to have accomplished service of the complaint upon the defendants within 90 days after its

filing. Accordingly, the deadline for completing service of process was April 8, 2020.

       2. Shortly after filing the complaint in this case, the undersigned sought to identify the

whereabouts of the defendants inasmuch as some of them reportedly lived in the State of Florida.
            Case 7:20-cv-00004-HL Document 8 Filed 06/08/20 Page 2 of 2




       3. In an effort to effectuate service of process upon Branden Bell, Brian Bell and Richard

Bell, the undersigned contacted Attorney Brice Ladson to establish whether he would accept

service of process for them. Atty. Ladson indicated that he would not or could not because he

was not their attorney in this action. Thereafter, the undersigned hired an investigator from the

Jacksonville, Florida area in an effort to locate the residences where the Bells could be found.

       4. During the beginning of March 2020, the undersigned was advised that because of his

age and health history that he was considered to be in a high risk category for COVID-19.

       5. Inasmuch as the community where the undersigned resides became a hotspot for the

COVID-19 pandemic, the undersigned was hampered in his attempt to effectuate timely service

of process in this case.

       Respectfully submitted this 8th day of June 2020.


                                              THE C.B. KING LAW FIRM
                                              By: /s/Chevene B. King, Jr.
                                                  Chevene B. King, Jr.,
                                                  Attorney for Plaintiffs
Post Office Drawer 3468
Albany, GA 31706
(229) 436-0524
Ga. State Bar #420105
